     Case 12-26775-KCF                 Doc 66   Filed 09/24/19 Entered 09/24/19 14:14:09                                 Desc Main
                                               Document      Page 1 of 15
                                           UNITED STATES BANKRUPTCY COURT
                                               DISTRICT OF NEW JERSEY

              In re: 111 GLENDALE DRIVE, INC.                                                   § Case No. 12-26775
                                                                                                §
                                                                                                §
         Debtor(s)                                                                              §

                                           TRUSTEE'S FINAL REPORT (TFR)

                The undersigned trustee hereby makes this Final Report and states as follows:

               1. A petition under Chapter 7 of the United States Bankruptcy Code
       was filed on June 30, 2012. The undersigned trustee was appointed on July 02, 2012.

                 2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

                3. All scheduled and known assets of the estate have been reduced to cash, released to
       the debtor as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned
       pursuant to 11 U.S.C. § 554. An individual estate property record and report showing the
       disposition of all property of the estate is attached as Exhibit A.
                 4. The trustee realized the gross receipts of                      $               207,409.68

                                    Funds were disbursed in the following amounts:
                                    Payments made under an
                                      interim distribution                                                0.00
                                    Administrative expenses                                         170,467.24
                                    Bank service fees                                                 3,743.27
                                    Other payments to creditors                                           0.00
                                    Non-estate funds paid to 3rd Parties                                  0.00
                                    Exemptions paid to the debtor                                         0.00
                                    Other payments to the debtor                                          0.00
                             Leaving a balance on hand of 1                         $                33,199.17
       The remaining funds are available for distribution.

               5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank
       account.




              1 The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest
earned prior to disbursement will be distributed pro rata to creditors within each priority category. The trustee may
receive additional compensation not to exceed the maximum compensation set forth under 11 U.S.C. § 326(a) on
account of the disbursement of the additional interest.

      UST Form 101-7-TFR (05/1/2011)
     Case 12-26775-KCF                  Doc 66       Filed 09/24/19 Entered 09/24/19 14:14:09                    Desc Main
                                                    Document      Page 2 of 15
               6. The deadline for filing non-governmental claims in this case was 10/31/2012
       and the deadline for filing governmental claims was 12/27/2012. All claims of each class
       which will receive a distribution have been examined and any objections to the allowance
       of claims have been resolved. If applicable, a claims analysis, explaining why payment on any
       claim is not being made, is attached as Exhibit C .

                 7. The Trustee's proposed distribution is attached as Exhibit D .

               8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
       $13,620.48. To the extent that additional interest is earned before case closing, the maximum
       compensation may increase.

                The trustee has received $0.00 as interim compensation and now requests the
       sum of $13,620.48, for a total compensation of $13,620.48.2 In addition, the trustee
       received reimbursement for reasonable and necessary expenses in the amount of $0.00
       and now requests reimbursement for expenses of $0.00, for total expenses of
              2
       $0.00.

               Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
       foregoing report is true and correct.

       Date: 08/05/2019                    By: /s/Bunce D. Atkinson, Trustee
                                               Trustee




       STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
       Act exemption 5 C.F.R. §1320.4(a)(2) applies.




            2 If the estate is administratively insolvent, the dollar amounts reflected in this paragraph
may be higher than the amounts listed in the Trustee's Proposed Distribution (Exhibit D)

       UST Form 101-7-TFR (05/1/2011)
                  Case 12-26775-KCF                       Doc 66           Filed 09/24/19 Entered 09/24/19 14:14:09                                          Desc Main
                                                                          Document      Page 3 of 15
                                                                                                                                                                           Exhibit A


                                                                                 Form 1                                                                                    Page: 1

                                          Individual Estate Property Record and Report
                                                           Asset Cases
Case Number: 12-26775                                                                    Trustee:        (500070)     Bunce D. Atkinson, Trustee
Case Name:        111 GLENDALE DRIVE, INC.                                               Filed (f) or Converted (c): 06/30/12 (f)
                                                                                         §341(a) Meeting Date:        08/10/12
Period Ending: 08/05/19                                                                  Claims Bar Date:             10/31/12

                               1                                          2                          3                      4                    5                     6

                    Asset Description                              Petition/               Estimated Net Value         Property             Sale/Funds            Asset Fully
         (Scheduled And Unscheduled (u) Property)                Unscheduled          (Value Determined By Trustee,   Abandoned             Received by        Administered (FA)/
                                                                    Values               Less Liens, Exemptions,      OA=§554(a)             the Estate         Gross Value of
Ref. #                                                                                       and Other Costs)                                                  Remaining Assets

 1       Real Estate at 234 Route 130, Bordentown,                   225,000.00                      225,000.00           OA                          0.00                     FA

 2       Checking accounts at Beneficial Savings Bank, Fa                 20,017.00                   20,017.00                                  19,151.14                     FA

 3       Potential Insurance Claim for cleanup of propert (u)             80,000.00                   80,000.00                                 188,258.54                     FA

 3       Assets     Totals (Excluding unknown values)               $325,017.00                     $325,017.00                               $207,409.68                   $0.00



     Major Activities Affecting Case Closing:

     Initial Projected Date Of Final Report (TFR):      August 31, 2014                    Current Projected Date Of Final Report (TFR):       June 30, 2019




                                                                                                                                           Printed: 08/12/2019 12:15 PM     V.14.56
                    Case 12-26775-KCF                       Doc 66          Filed 09/24/19 Entered 09/24/19 14:14:09                                            Desc Main
                                                                           Document      Page 4 of 15
                                                                                                                                                                                 Exhibit B


                                                                                    Form 2                                                                                       Page: 1

                                                         Cash Receipts And Disbursements Record
Case Number:         12-26775                                                                       Trustee:             Bunce D. Atkinson, Trustee (500070)
Case Name:           111 GLENDALE DRIVE, INC.                                                       Bank Name:           Rabobank, N.A.
                                                                                                    Account:             ******9566 - Checking Account
Taxpayer ID #: **-***9590                                                                           Blanket Bond:        $33,064,316.00 (per case limit)
Period Ending: 08/05/19                                                                             Separate Bond: N/A

   1            2                            3                                       4                                               5                     6                 7

 Trans.     {Ref #} /                                                                                                            Receipts        Disbursements    Checking
  Date      Check #          Paid To / Received From                  Description of Transaction                T-Code              $                  $       Account Balance
01/31/13       {2}        Beneficial Bank                     Money from accounts at Beneficial Bank           1129-000             19,151.14                                19,151.14
02/28/13                  Rabobank, N.A.                      Bank and Technology Services Fee                 2600-000                                        22.03         19,129.11
03/29/13                  Rabobank, N.A.                      Bank and Technology Services Fee                 2600-000                                        26.59         19,102.52
04/30/13                  Rabobank, N.A.                      Bank and Technology Services Fee                 2600-000                                        29.30         19,073.22
                                                              Adjustment
05/31/13                  Rabobank, N.A.                      Bank and Technology Services Fee                 2600-000                                        28.34         19,044.88
06/28/13                  Rabobank, N.A.                      Bank and Technology Services Fee                 2600-000                                        25.56         19,019.32
07/31/13                  Rabobank, N.A.                      Bank and Technology Services Fee                 2600-000                                        30.08         18,989.24
08/30/13                  Rabobank, N.A.                      Bank and Technology Services Fee                 2600-000                                        27.31         18,961.93
09/30/13                  Rabobank, N.A.                      Bank and Technology Services Fee                 2600-000                                        26.36         18,935.57
10/31/13                  Rabobank, N.A.                      Bank and Technology Services Fee                 2600-000                                        29.96         18,905.61
11/29/13                  Rabobank, N.A.                      Bank and Technology Services Fee                 2600-000                                        25.37         18,880.24
12/18/13      101         ATKINSON & DeBARTOLO, P.C.          BOND PREMIUM PAYMENT ON LEDGER                   2300-000                                        22.70         18,857.54
                                                              BALANCE AS OF 12/18/2013 FOR CASE
                                                              #12-26775, Bond Premium payment for
                                                              2014-2015 using ledger balance as of 12/18/13
12/31/13                  Rabobank, N.A.                      Bank and Technology Services Fee                 2600-000                                        29.86         18,827.68
01/31/14                  Rabobank, N.A.                      Bank and Technology Services Fee                 2600-000                                        27.98         18,799.70
02/28/14                  Rabobank, N.A.                      Bank and Technology Services Fee                 2600-000                                        25.23         18,774.47
03/31/14                  Rabobank, N.A.                      Bank and Technology Services Fee                 2600-000                                        26.10         18,748.37
04/30/14                  Rabobank, N.A.                      Bank and Technology Services Fee                 2600-000                                        28.76         18,719.61
05/05/14      102         Arecon LTD                          Payment for cleaning of property                 3992-001                                     2,000.00         16,719.61
05/30/14                  Rabobank, N.A.                      Bank and Technology Services Fee                 2600-000                                        26.73         16,692.88
06/30/14                  Rabobank, N.A.                      Bank and Technology Services Fee                 2600-000                                        23.20         16,669.68
07/31/14      103         Arecon, LTD                         Costs advanced for cleanup of property 234       3992-000                                     2,785.00         13,884.68
                                                              Route 130, Bordentown, NJ 08505
07/31/14                  Rabobank, N.A.                      Bank and Technology Services Fee                 2600-000                                        26.37         13,858.31
08/29/14                  Rabobank, N.A.                      Bank and Technology Services Fee                 2600-000                                        20.06         13,838.25
09/30/14                  Rabobank, N.A.                      Bank and Technology Services Fee                 2600-000                                        21.22         13,817.03
10/31/14                  Rabobank, N.A.                      Bank and Technology Services Fee                 2600-000                                        20.53         13,796.50
11/28/14                  Rabobank, N.A.                      Bank and Technology Services Fee                 2600-000                                        17.85         13,778.65
12/31/14                  Rabobank, N.A.                      Bank and Technology Services Fee                 2600-000                                        22.46         13,756.19
01/21/15      104         International Surities, LTD.        BOND PREMIUM PAYMENT ON LEDGER                   2300-004                                         9.02         13,747.17
                                                              BALANCE AS OF 01/21/2015 FOR CASE
                                                              #12-26775, Re-imburse A&D for 2015 bond
                                                              payment
                                                              Voided on 01/23/15


                                                                                                       Subtotals :                 $19,151.14              $5,403.97
{} Asset reference(s)                                                                                                                         Printed: 08/12/2019 12:15 PM        V.14.56
                    Case 12-26775-KCF                      Doc 66       Filed 09/24/19 Entered 09/24/19 14:14:09                                              Desc Main
                                                                       Document      Page 5 of 15
                                                                                                                                                                             Exhibit B


                                                                                  Form 2                                                                                     Page: 2

                                                        Cash Receipts And Disbursements Record
Case Number:        12-26775                                                                     Trustee:            Bunce D. Atkinson, Trustee (500070)
Case Name:          111 GLENDALE DRIVE, INC.                                                     Bank Name:          Rabobank, N.A.
                                                                                                 Account:            ******9566 - Checking Account
Taxpayer ID #: **-***9590                                                                        Blanket Bond:       $33,064,316.00 (per case limit)
Period Ending: 08/05/19                                                                          Separate Bond: N/A

   1            2                           3                                      4                                             5                     6                 7

 Trans.     {Ref #} /                                                                                                        Receipts         Disbursements    Checking
  Date      Check #         Paid To / Received From                 Description of Transaction              T-Code              $                   $       Account Balance
01/23/15      104        International Surities, LTD.        BOND PREMIUM PAYMENT ON LEDGER                 2300-004                                         -9.02       13,756.19
                                                             BALANCE AS OF 01/21/2015 FOR CASE
                                                             #12-26775, Re-imburse A&D for 2015 bond
                                                             payment
                                                             Voided: check issued on 01/21/15
01/23/15      105        ATKINSON & DeBARTOLO, P.C.          BOND PREMIUM PAYMENT ON LEDGER                 2300-004                                          8.98       13,747.21
                                                             BALANCE AS OF 01/23/2015 FOR CASE
                                                             #12-26775, Reimburse A&D for 2015 Bond
                                                             payment
                                                             Voided on 01/23/15
01/23/15      105        ATKINSON & DeBARTOLO, P.C.          BOND PREMIUM PAYMENT ON LEDGER                 2300-004                                         -8.98       13,756.19
                                                             BALANCE AS OF 01/23/2015 FOR CASE
                                                             #12-26775, Reimburse A&D for 2015 Bond
                                                             payment
                                                             Voided: check issued on 01/23/15
01/23/15      106        ATKINSON & DeBARTOLO, P.C.          BOND PREMIUM PAYMENT ON LEDGER                 2300-000                                          9.76       13,746.43
                                                             BALANCE AS OF 01/23/2015 FOR CASE
                                                             #12-26775, Reimburse A&D for 2015 bond
                                                             payment
01/30/15                 Rabobank, N.A.                      Bank and Technology Services Fee               2600-000                                         19.78       13,726.65
02/27/15                 Rabobank, N.A.                      Bank and Technology Services Fee               2600-000                                         18.42       13,708.23
03/24/15                 International Sureties              Bond Refund                                    2300-000                                         -3.89       13,712.12
03/31/15                 Rabobank, N.A.                      Bank and Technology Services Fee               2600-000                                         21.03       13,691.09
04/30/15                 Rabobank, N.A.                      Bank and Technology Services Fee               2600-000                                         19.69       13,671.40
05/29/15                 Rabobank, N.A.                      Bank and Technology Services Fee               2600-000                                         19.00       13,652.40
06/30/15                 Rabobank, N.A.                      Bank and Technology Services Fee               2600-000                                         20.94       13,631.46
07/31/15                 Rabobank, N.A.                      Bank and Technology Services Fee               2600-000                                         20.25       13,611.21
08/31/15                 Rabobank, N.A.                      Bank and Technology Services Fee               2600-000                                         18.92       13,592.29
09/30/15                 Rabobank, N.A.                      Bank and Technology Services Fee               2600-000                                         20.85       13,571.44
10/30/15                 Rabobank, N.A.                      Bank and Technology Services Fee               2600-000                                         19.51       13,551.93
11/30/15                 Rabobank, N.A.                      Bank and Technology Services Fee               2600-000                                         18.84       13,533.09
12/31/15                 Rabobank, N.A.                      Bank and Technology Services Fee               2600-000                                         21.41       13,511.68
01/13/16      107        ATKINSON & DeBARTOLO, P.C.          BOND PREMIUM PAYMENT ON LEDGER                 2300-000                                          6.06       13,505.62
                                                             BALANCE AS OF 01/01/2016 FOR CASE
                                                             #12-26775, Reimbursement for Bond 01/01/16
                                                             to 01/01/17 #016026385
01/29/16                 Rabobank, N.A.                      Bank and Technology Services Fee               2600-000                                         18.73       13,486.89
03/01/16                 Rabobank, N.A.                      Bank and Technology Services Fee               2600-000                                         18.69       13,468.20


                                                                                                  Subtotals :                         $0.00                $278.97
{} Asset reference(s)                                                                                                                     Printed: 08/12/2019 12:15 PM        V.14.56
                    Case 12-26775-KCF                        Doc 66        Filed 09/24/19 Entered 09/24/19 14:14:09                                                  Desc Main
                                                                          Document      Page 6 of 15
                                                                                                                                                                                      Exhibit B


                                                                                     Form 2                                                                                           Page: 3

                                                     Cash Receipts And Disbursements Record
Case Number:         12-26775                                                                            Trustee:            Bunce D. Atkinson, Trustee (500070)
Case Name:           111 GLENDALE DRIVE, INC.                                                            Bank Name:          Rabobank, N.A.
                                                                                                         Account:            ******9566 - Checking Account
Taxpayer ID #: **-***9590                                                                                Blanket Bond:       $33,064,316.00 (per case limit)
Period Ending: 08/05/19                                                                                  Separate Bond: N/A

   1            2                            3                                           4                                               5                     6                  7

 Trans.     {Ref #} /                                                                                                                Receipts          Disbursements    Checking
  Date      Check #          Paid To / Received From                  Description of Transaction                    T-Code              $                    $       Account Balance
03/31/16                  Rabobank, N.A.                      Bank and Technology Services Fee                      2600-000                                        21.25         13,446.95
04/13/16       {3}        Riverstone Claim                    Payment of claim                                      1229-000              1,973.44                                15,420.39
04/29/16                  Rabobank, N.A.                      Bank and Technology Services Fee                      2600-000                                        20.15         15,400.24
05/20/16       {3}        Allianz, Fireman's Fund Ins. Co.    Partial payment of claim                              1229-000            26,160.45                                 41,560.69
05/31/16                  Rabobank, N.A.                      Bank and Technology Services Fee                      2600-000                                        27.60         41,533.09
06/08/16      108         ATKINSON & DeBARTOLO, P.C.          Paid per Order dated 12/7/15                          3110-000                                    5,402.25          36,130.84
06/08/16      109         ATKINSON & DeBARTOLO, P.C.          Paid per Order dated 12/7/15                          3120-000                                       428.35         35,702.49
06/30/16                  Rabobank, N.A.                      Bank and Technology Services Fee                      2600-000                                        59.68         35,642.81
07/01/16      110         ATKINSON & DeBARTOLO, P.C.          Paid per Order 12/7/15                                3110-000                                   12,734.25          22,908.56
07/05/16       {3}        Riverstone Claim Payment            To cover underpayment of Asset #3                     1229-000                 228.72                               23,137.28
07/06/16     111 {3}      Riverstone Claims Managment         Overpayment to Tyler & Carmeli on Arecon              1229-000                 -346.81                              22,790.47
                                                              Invoices
07/29/16                  Rabobank, N.A.                      Bank and Technology Services Fee                      2600-000                                        35.49         22,754.98
08/16/16      112         Arecon LTD                          Paid per Order dated 11/16/15                         3992-000                                    9,000.00          13,754.98
08/16/16      113         Arecon LTD                          Paid per Order dated 11/16/15                         3992-000                                    2,991.58          10,763.40
08/31/16                  Rabobank, N.A.                      Bank and Technology Services Fee                      2600-000                                        29.02         10,734.38
09/29/16       {3}        Riverstone Claim Payment JNL        Potential Insurance Claim for cleanup of              1229-000                 697.88                               11,432.26
                          160929 20065857 33339               property
09/30/16                  Rabobank, N.A.                      Bank and Technology Services Fee                      2600-000                                        15.42         11,416.84
10/04/16       {3}        Fireman's Fund Insurance Comapny partial payment of claim                                 1229-000              7,022.49                                18,439.33
10/04/16       {3}        Fireman's fund                      partial payment of claim                              1229-000              1,951.35                                20,390.68
10/31/16                  Rabobank, N.A.                      Bank and Technology Services Fee                      2600-000                                        26.12         20,364.56
11/30/16                  Rabobank, N.A.                      Bank and Technology Services Fee                      2600-000                                        31.16         20,333.40
12/08/16       {3}        Commerce and Industry Insurance     insurance claim for cleanup of property               1229-000           132,393.81                             152,727.21
                          Company
12/21/16      114         Arecon LTD                          Paid per Order dated 11/16/15                         3992-000                                   14,003.70      138,723.51
12/30/16                  Rabobank, N.A.                      Bank and Technology Services Fee                      2600-000                                       161.43     138,562.08
01/03/17       {3}        Allianz, Fireman's Fund Ins. Co.    Partial payment of claim                              1229-000                 327.43                           138,889.51
01/10/17       {3}        Commerce and Industry Insurance     Allocation - NJDEP Annual Site Remediation            1229-000              7,864.93                            146,754.44
                          Company                             Fee prior years
01/10/17       {3}        Fireman's Fund Insurance Co.        Payment for asset #3                                  1229-000                 220.50                           146,974.94
01/31/17                  Rabobank, N.A.                      Bank and Technology Services Fee                      2600-000                                       220.72     146,754.22
02/06/17      115         ATKINSON & DeBARTOLO, P.C.          BOND PREMIUM PAYMENT ON LEDGER                        2300-000                                        63.45     146,690.77
                                                              BALANCE AS OF 01/31/2017 FOR CASE
                                                              #12-26775
02/27/17       {3}        Commerce and Industry Insurance     Allocation - Arecon Invoices                          1229-000              4,626.57                            151,317.34
                          Company


                                                                                                         Subtotals :                  $183,120.76            $45,271.62
{} Asset reference(s)                                                                                                                              Printed: 08/12/2019 12:15 PM        V.14.56
                    Case 12-26775-KCF                       Doc 66       Filed 09/24/19 Entered 09/24/19 14:14:09                                                    Desc Main
                                                                        Document      Page 7 of 15
                                                                                                                                                                                     Exhibit B


                                                                                    Form 2                                                                                           Page: 4

                                                     Cash Receipts And Disbursements Record
Case Number:         12-26775                                                                            Trustee:            Bunce D. Atkinson, Trustee (500070)
Case Name:           111 GLENDALE DRIVE, INC.                                                            Bank Name:          Rabobank, N.A.
                                                                                                         Account:            ******9566 - Checking Account
Taxpayer ID #: **-***9590                                                                                Blanket Bond:       $33,064,316.00 (per case limit)
Period Ending: 08/05/19                                                                                  Separate Bond: N/A

   1            2                          3                                           4                                                 5                     6                 7

 Trans.     {Ref #} /                                                                                                                Receipts         Disbursements    Checking
  Date      Check #          Paid To / Received From                 Description of Transaction                     T-Code              $                   $       Account Balance
02/27/17      116         Arecon LTD                         Remediation of real property                           3992-000                                    7,000.00     144,317.34
02/28/17                  Rabobank, N.A.                     Bank and Technology Services Fee                       2600-000                                       196.94    144,120.40
03/31/17                  Rabobank, N.A.                     Bank and Technology Services Fee                       2600-000                                       214.53    143,905.87
04/17/17      117         Tyler & Carmeli, PC                Special Counsel fees as per 4/17/17 Order              3210-000                                   61,040.65         82,865.22
04/17/17      118         ATKINSON & DeBARTOLO, P.C.         Attorney Fees as per 4/17/17 Order                     3110-000                                    6,763.00         76,102.22
04/17/17      119         ATKINSON & DeBARTOLO, P.C.         Attorney expenses as per 4/17/17 Order                 3120-000                                        36.54        76,065.68
04/17/17      120         Arecon LTD                         fees as per 4/17/17 Order                              3992-000                                    4,857.55         71,208.13
04/17/17      121         Arecon LTD                         expenses as per 4/17/17 Order                          3992-000                                        45.00        71,163.13
04/28/17                  Rabobank, N.A.                     Bank and Technology Services Fee                       2600-000                                       179.59        70,983.54
05/12/17       {3}        Riverstone Claim Payment JNL       potential insurance claim for cleaning of              1229-000                 134.80                              71,118.34
                          170512 20065857 45362              property Arecon inoices
05/15/17       {3}        Commerce and Industry Insurance    Allocation - NJDEP Annual Site Remediation             1229-000              1,714.00                               72,832.34
                          Company                            Fee Arecon Invoice
05/19/17       {3}        Fireman's Fund                     Arecon Invoice16-46054-12                              1229-000                 425.26                              73,257.60
05/30/17      122         Treasurer- State of New Jersey     Annual Site Remediation Fee                            2420-000                                   16,715.00         56,542.60
05/31/17                  Rabobank, N.A.                     Bank and Technology Services Fee                       2600-000                                       113.84        56,428.76
06/05/17       {3}        Commerce and Industry Insurance    Allocation - NJDEP Annual Site Remediation             1229-000              2,294.45                               58,723.21
                          Company                            Fee
06/27/17       {3}        Fireman's Fund Insurance           ARM US 15.08 of USEPA 4.4.17 charges,of                1229-000                 569.27                              59,292.48
                                                             annual site remediation fee
06/30/17                  Rabobank, N.A.                     Bank and Technology Services Fee                       2600-000                                        88.66        59,203.82
07/31/17                  Rabobank, N.A.                     Bank and Technology Services Fee                       2600-000                                        82.31        59,121.51
08/31/17                  Rabobank, N.A.                     Bank and Technology Services Fee                       2600-000                                        93.54        59,027.97
09/29/17                  Rabobank, N.A.                     Bank and Technology Services Fee                       2600-000                                        82.07        58,945.90
10/31/17                  Rabobank, N.A.                     Bank and Technology Services Fee                       2600-000                                        90.43        58,855.47
11/30/17                  Rabobank, N.A.                     Bank and Technology Services Fee                       2600-000                                        84.65        58,770.82
12/29/17                  Rabobank, N.A.                     Bank and Technology Services Fee                       2600-000                                        81.71        58,689.11
01/16/18      123         ATKINSON & DeBARTOLO, P.C.         BOND PREMIUM PAYMENT ON LEDGER                         2300-000                                        44.48        58,644.63
                                                             BALANCE AS OF 01/16/2018 FOR CASE
                                                             #12-26775, 01/01/18-01/01/19
                                                             Bond#016026385
01/31/18                  Rabobank, N.A.                     Bank and Technology Services Fee                       2600-000                                        92.82        58,551.81
02/28/18                  Rabobank, N.A.                     Bank and Technology Services Fee                       2600-000                                        78.60        58,473.21
03/30/18                  Rabobank, N.A.                     Bank and Technology Services Fee                       2600-000                                        84.10        58,389.11
04/23/18      124         Treasurer-State of New Jersey      Invoice# 180354220-annual site remediation             2990-000                                    3,365.00         55,024.11
                                                             fee
04/30/18                  Rabobank, N.A.                     Bank and Technology Services Fee                       2600-000                                        81.18        54,942.93


                                                                                                         Subtotals :                    $5,137.78        $101,512.19
{} Asset reference(s)                                                                                                                             Printed: 08/12/2019 12:15 PM        V.14.56
                    Case 12-26775-KCF                 Doc 66        Filed 09/24/19 Entered 09/24/19 14:14:09                                              Desc Main
                                                                   Document      Page 8 of 15
                                                                                                                                                                          Exhibit B


                                                                               Form 2                                                                                     Page: 5

                                                 Cash Receipts And Disbursements Record
Case Number:        12-26775                                                                  Trustee:            Bunce D. Atkinson, Trustee (500070)
Case Name:          111 GLENDALE DRIVE, INC.                                                  Bank Name:          Rabobank, N.A.
                                                                                              Account:            ******9566 - Checking Account
Taxpayer ID #: **-***9590                                                                     Blanket Bond:       $33,064,316.00 (per case limit)
Period Ending: 08/05/19                                                                       Separate Bond: N/A

   1            2                          3                                    4                                             5                     6                 7

 Trans.     {Ref #} /                                                                                                     Receipts        Disbursements    Checking
  Date      Check #         Paid To / Received From           Description of Transaction                 T-Code              $                  $       Account Balance
05/31/18                 Rabobank, N.A.                Bank and Technology Services Fee                  2600-000                                        88.38        54,854.55
06/21/18      125        Tyler & Carmeli, P.C.         as per 6/21/2018 Order                            3210-000                                    6,892.59         47,961.96
06/21/18      126        Tyler & Carmeli, P.C.         as per 6/21/2018 Order                            3220-000                                        47.92        47,914.04
06/21/18      127        ATKINSON & DeBARTOLO, P.C.    as per 6/21/218 Order                             3110-000                                   12,396.00         35,518.04
06/21/18      128        ATKINSON & DeBARTOLO, P.C.    as per 6/21/2018 Order                            3120-000                                        42.66        35,475.38
06/29/18                 Rabobank, N.A.                Bank and Technology Services Fee                  2600-000                                        75.07        35,400.31
07/31/18                 Rabobank, N.A.                Bank and Technology Services Fee                  2600-000                                        57.97        35,342.34
08/31/18                 Rabobank, N.A.                Bank and Technology Services Fee                  2600-000                                        52.52        35,289.82
09/28/18                 Rabobank, N.A.                Bank and Technology Services Fee                  2600-000                                        27.07        35,262.75
10/31/18                 Rabobank, N.A.                Bank and Technology Services Fee                  2600-000                                        31.88        35,230.87
11/30/18                 Rabobank, N.A.                Bank and Technology Services Fee                  2600-000                                        28.95        35,201.92
12/31/18                 Rabobank, N.A.                Bank and Technology Services Fee                  2600-000                                        27.96        35,173.96
01/31/19                 Rabobank, N.A.                Bank and Technology Services Fee                  2600-000                                        31.80        35,142.16
02/04/19      129        ATKINSON & DeBARTOLO, P.C.    as per 1/18/2019 Order                            3110-000                                    1,640.00         33,502.16
02/04/19      130        ATKINSON & DeBARTOLO, P.C.    as per 1/18/2019 Order                            3120-000                                       127.74        33,374.42
02/28/19                 Rabobank, N.A.                Bank and Technology Services Fee                  2600-000                                        25.84        33,348.58
03/29/19                 Rabobank, N.A.                Bank and Technology Services Fee                  2600-000                                        26.49        33,322.09
04/30/19                 Rabobank, N.A.                Bank and Technology Services Fee                  2600-000                                        29.21        33,292.88
05/31/19                 Rabobank, N.A.                Bank and Technology Services Fee                  2600-000                                        28.27        33,264.61
06/06/19      131        ATKINSON & DeBARTOLO, P.C.    BOND PREMIUM PAYMENT ON LEDGER                    2300-000                                         9.90        33,254.71
                                                       BALANCE AS OF 02/05/2019 FOR CASE
                                                       #12-26775
06/28/19                 Rabobank, N.A.                Bank and Technology Services Fee                  2600-000                                        25.51        33,229.20
07/31/19                 Rabobank, N.A.                Bank and Technology Services Fee                  2600-000                                        30.03        33,199.17

                                                                           ACCOUNT TOTALS                                   207,409.68            174,210.51      $33,199.17
                                                                                    Less: Bank Transfers                           0.00                   0.00
                                                                           Subtotal                                         207,409.68            174,210.51
                                                                                    Less: Payments to Debtors                                             0.00
                                                                           NET Receipts / Disbursements                    $207,409.68        $174,210.51




{} Asset reference(s)                                                                                                                  Printed: 08/12/2019 12:15 PM        V.14.56
                    Case 12-26775-KCF                Doc 66    Filed 09/24/19 Entered 09/24/19 14:14:09                                          Desc Main
                                                              Document      Page 9 of 15
                                                                                                                                                                   Exhibit B


                                                                      Form 2                                                                                       Page: 6

                                               Cash Receipts And Disbursements Record
Case Number:        12-26775                                                           Trustee:            Bunce D. Atkinson, Trustee (500070)
Case Name:          111 GLENDALE DRIVE, INC.                                           Bank Name:          Rabobank, N.A.
                                                                                       Account:            ******9566 - Checking Account
Taxpayer ID #: **-***9590                                                              Blanket Bond:       $33,064,316.00 (per case limit)
Period Ending: 08/05/19                                                                Separate Bond: N/A

   1            2                       3                               4                                              5                     6                 7

 Trans.     {Ref #} /                                                                                              Receipts        Disbursements    Checking
  Date      Check #        Paid To / Received From        Description of Transaction              T-Code              $                  $       Account Balance


                                                                                                                         Net             Net                   Account
                                                                      TOTAL - ALL ACCOUNTS                             Receipts     Disbursements              Balances

                                                                      Checking # ******9566                          207,409.68            174,210.51          33,199.17

                                                                                                                    $207,409.68        $174,210.51         $33,199.17




{} Asset reference(s)                                                                                                           Printed: 08/12/2019 12:15 PM        V.14.56
             Case 12-26775-KCF               Doc 66    Filed 09/24/19 Entered 09/24/19 14:14:09                   Desc Main
  Printed: 08/12/19 12:15 PM                          Document     Page 10 of 15                                            Page: 1

                                                      Claims Register
                                   Case: 12-26775 111 GLENDALE DRIVE, INC.
                                                                                                            Claims Bar Date:   10/31/12
 Claim    Claimant Name /                       Claim Type/   Claim Ref./         Amount Filed/                Paid             Claim
Number    <Category>, Priority                  Date Filed    Notes                   Allowed                 to Date          Balance
         Bunce D. Atkinson, Trustee             Admin Ch. 7                            $13,620.48                $0.00         $13,620.48
         PO Box 8415, Suite 231                 06/30/12                               $13,620.48
         2 Bridge Avenue, The Galleria
         Red Bank, NJ 07701
         <2100-00 Trustee Compensation>, 99
         International Sureties                 Admin Ch. 7                                 $0.00                $0.00                $0.00
                                                06/30/12                                    $0.00
         <2300-00 Bond Payments>, 200
  1      Township of Bordentown                 Secured                                 $4,804.47                $0.00                $0.00
         c/o Capehart & Scatchard, P.A. (SIS)   10/11/12                                    $0.00
         8000 Midlantic Drive, Suite 300-S                    Lien against real property only. Real estate taxes are not a personal
         Mt. Laurel, NJ 08054                                 obligation and remain a lien on the property.


         <4700-00 Real Property Tax Liens (pre-petition)>, 100
  2      Arecon, Ltd.                           Secured                                $79,679.38                $0.00         $79,679.38
         90 U.S. Highway 130                    10/22/12                               $79,679.38
                                                              CONSTRUCTION LIEN FILED PRE-PETITION
         Bordentown, NJ 08505
         <4220-00 Pers. Prop. & Intangibles--Nonconsensual Liens (judgements, storage liens)>, 100
ADMIN    Treasurer-State of New Jersey          Admin Ch. 7                             $3,365.00             $3,365.00               $0.00
         NJ Department of Treasury-Div. of      06/30/12                                $3,365.00
         Revenu
         PO Box 417
         Trenton, NJ 08646-0417
         <2990-00 Other Chapter 7 Administrative Expenses>, 200
A&DEXP   ATKINSON & DeBARTOLO, P.C.             Admin Ch. 7                               $428.35              $428.35                $0.00
         PO Box 8415                            06/30/12                                  $428.35
         2 Bridge Avenue, The Galleria
         Red Bank, NJ 07701
         <3120-00 Attorney for Trustee Expenses (Trustee Firm)>, 99
A&DFEE   ATKINSON & DeBARTOLO, P.C.             Admin Ch. 7                            $18,136.50           $18,136.50                $0.00
         PO Box 8415                            06/30/12                               $18,136.50
         2 Bridge Avenue, The Galleria                        Paid in 2 checks (#108 & #110)
         Red Bank, NJ 07701
         <3110-00 Attorney for Trustee Fees (Trustee Firm)>, 99
ARECEXP Arecon LTD                              Admin Ch. 7                             $3,036.58             $3,036.58               $0.00
         90 U.S. Highway 130                    06/30/12                                $3,036.58
                                                              company hired by trustee to assist in obtaining cleanup of property
         Bordentown, NJ 08505
         <3992-00 Other Professional Expenses>, 200
              Case 12-26775-KCF           Doc 66    Filed 09/24/19 Entered 09/24/19 14:14:09               Desc Main
  Printed: 08/12/19 12:15 PM                       Document     Page 11 of 15                                      Page: 2

                                                    Claims Register
                                    Case: 12-26775 111 GLENDALE DRIVE, INC.
                                                                                                     Claims Bar Date:   10/31/12
  Claim    Claimant Name /                      Claim Type/   Claim Ref./       Amount Filed/           Paid             Claim
 Number    <Category>, Priority                 Date Filed    Notes                 Allowed            to Date          Balance
SPECEXP Tyler & Carmeli, P.C.                   Admin Ch. 7                                $47.92        $47.92            $0.00
          1 AAA Drive                           06/30/12                                   $47.92
          Suite 204
          Robbinsville, NJ 08691
          <3220-00 Attorney for Trustee Expenses (Other Firm)>, 200
SPECFEE Tyler & Carmeli, P.C.                   Admin Ch. 7                             $61,040.65   $61,040.65            $0.00
          1 AAA Drive                           06/30/12                                $61,040.65
          Suite 204                                           Order entered 4/17/2017
          Robbinsville, NJ 08691
          <3210-00 Attorney for Trustee Fees (Other Firm)>, 200
SPECFEE Tyler & Carmeli, PC                     Admin Ch. 7                              $6,892.59    $6,892.59            $0.00
          1 AAA Drive, Suite 204                06/30/12                                 $6,892.59
          Robbinsville, NJ 08691
          <3210-00 Attorney for Trustee Fees (Other Firm)>, 200
A&DEXP2   ATKINSON & DeBARTOLO, P.C.            Admin Ch. 7                                $36.54        $36.54            $0.00
          PO Box 8415                           06/30/12                                   $36.54
          2 Bridge Avenue, The Galleria                       Order entered 4/17/2017
          Red Bank, NJ 07701
          <3120-00 Attorney for Trustee Expenses (Trustee Firm)>, 99
A&DEXP3   ATKINSON & DeBARTOLO, P.C.            Admin Ch. 7                                $42.66        $42.66            $0.00
          PO Box 8415                           06/30/12                                   $42.66
          2 Bridge Avenue, The Galleria                       Order entered 6/21/2018
          Red Bank, NJ 07701
          <3120-00 Attorney for Trustee Expenses (Trustee Firm)>, 99
A&DEXP4   ATKINSON & DeBARTOLO, P.C.            Admin Ch. 7                               $127.74       $127.74            $0.00
          PO Box 8415                           06/30/12                                  $127.74
          2 Bridge Avenue, The Galleria                       Order entered 1/18/2019
          Red Bank, NJ 07701
          <3120-00 Attorney for Trustee Expenses (Trustee Firm)>, 99
A&DFEE2   ATKINSON & DeBARTOLO, P.C.            Admin Ch. 7                              $6,763.00    $6,763.00            $0.00
          PO Box 8415                           06/30/12                                 $6,763.00
          2 Bridge Avenue, The Galleria                       Order entered 4/17/2017
          Red Bank, NJ 07701
          <3110-00 Attorney for Trustee Fees (Trustee Firm)>, 99
A&DFEE3   ATKINSON & DeBARTOLO, P.C.            Admin Ch. 7                             $12,396.00   $12,396.00            $0.00
          PO Box 8415                           06/30/12                                $12,396.00
          2 Bridge Avenue, The Galleria                       Order entered 6/21/2018
          Red Bank, NJ 07701
          <3110-00 Attorney for Trustee Fees (Trustee Firm)>, 99
             Case 12-26775-KCF            Doc 66    Filed 09/24/19 Entered 09/24/19 14:14:09                      Desc Main
  Printed: 08/12/19 12:15 PM                       Document     Page 12 of 15                                              Page: 3

                                                    Claims Register
                                    Case: 12-26775 111 GLENDALE DRIVE, INC.
                                                                                                            Claims Bar Date:   10/31/12
  Claim   Claimant Name /                       Claim Type/   Claim Ref./         Amount Filed/                Paid             Claim
 Number   <Category>, Priority                  Date Filed    Notes                   Allowed                 to Date          Balance
A&DFEE4   ATKINSON & DeBARTOLO, P.C.            Admin Ch. 7                             $1,640.00             $1,640.00             $0.00
          PO Box 8415                           06/30/12                                $1,640.00
          2 Bridge Avenue, The Galleria                       Order entered 1/18/2019
          Red Bank, NJ 07701
          <3110-00 Attorney for Trustee Fees (Trustee Firm)>, 99
ARECONF Arecon LTD                              Admin Ch. 7                            $39,646.25           $39,646.25              $0.00
E       90 U.S. Highway 130                     06/30/12                               $39,646.25
                                                              company hired by trustee to assist in obtaining cleanup of property
          Bordentown, NJ 08505
          <3992-00 Other Professional Expenses>, 200



                                                                                      Case Total:          $153,599.78         $93,299.86
         Case 12-26775-KCF          Doc 66    Filed 09/24/19 Entered 09/24/19 14:14:09                   Desc Main
                                             Document     Page 13 of 15


                                   TRUSTEE'S PROPOSED DISTRIBUTION                                        Exhibit D

            Case No.: 12-26775
            Case Name: 111 GLENDALE DRIVE, INC.
            Trustee Name: Bunce D. Atkinson, Trustee
                                                 Balance on hand:                            $          33,199.17
             Claims of secured creditors will be paid as follows:

 Claim        Claimant                                Claim Allowed Amount Interim Payments              Proposed
 No.                                                Asserted       of Claim          to Date             Payment
   1          Township of Bordentown                4,804.47               0.00                  0.00          0.00
   2          Arecon, Ltd.                        79,679.38          79,679.38                   0.00     19,578.69
                                                 Total to be paid to secured creditors:      $          19,578.69
                                                 Remaining balance:                          $          13,620.48

             Applications for chapter 7 fees and administrative expenses have been filed as follows:
 Reason/Applicant                                              Total Requested Interim Payments         Proposed
                                                                                         to Date        Payment
Trustee, Fees - Bunce D. Atkinson, Trustee                           13,620.48                   0.00     13,620.48
Attorney for Trustee, Fees - ATKINSON & DeBARTOLO,                   38,935.50            38,935.50            0.00
P.C.
Attorney for Trustee, Expenses - ATKINSON &                             635.29              635.29             0.00
DeBARTOLO, P.C.
Other Expenses: Arecon LTD                                           42,682.83            42,682.83            0.00
Attorney for Trustee Fees - Tyler & Carmeli, P.C.                    61,040.65            61,040.65            0.00
Attorney for Trustee Fees - Tyler & Carmeli, PC                       6,892.59             6,892.59            0.00
Attorney for Trustee Expenses - Tyler & Carmeli, P.C.                     47.92              47.92             0.00
Other Expenses: International Sureties                                     0.00                  0.00          0.00
Other Expenses: Treasurer-State of New Jersey                         3,365.00             3,365.00            0.00
                             Total to be paid for chapter 7 administration expenses:         $          13,620.48
                             Remaining balance:                                              $               0.00

              Applications for prior chapter fees and administrative expenses have been filed as follows:
 Reason/Applicant                                              Total Requested Interim Payments         Proposed
                                                                                         to Date        Payment
                                                       None
                             Total to be paid for prior chapter administrative expenses:     $               0.00
                             Remaining balance:                                              $               0.00



   UST Form 101-7-TFR (05/1/2011)
        Case 12-26775-KCF            Doc 66    Filed 09/24/19 Entered 09/24/19 14:14:09                   Desc Main
                                              Document     Page 14 of 15




             In addition to the expenses of administration listed above as may be allowed by the
        Court, priority claims totaling $0.00 must be paid in advance of any dividend to
        general (unsecured) creditors.
              Allowed priority claims are:
Claim          Claimant                                        Allowed Amount Interim Payments           Proposed
No                                                                    of Claim          to Date          Payment
                                                        None
                                                 Total to be paid for priority claims:      $                0.00
                                                 Remaining balance:                         $                0.00
              The actual distribution to wage claimants included above, if any, will be the proposed
        payment less applicable withholding taxes (which will be remitted to the appropriate taxing
        authorities).

            Timely claims of general (unsecured) creditors totaling $ 0.00 have been allowed and
        will be paid pro rata only after all allowed administrative and priority claims have been paid in full.
        The timely allowed general (unsecured) dividend is anticipated to be 0.0 percent,
        plus interest (if applicable).
              Timely allowed general (unsecured) claims are as follows:
Claim          Claimant                                        Allowed Amount Interim Payments           Proposed
No                                                                    of Claim          to Date          Payment
                                                        None
                             Total to be paid for timely general unsecured claims:          $                0.00
                             Remaining balance:                                             $                0.00


            Tardily filed claims of general (unsecured) creditors totaling $ 0.00 have been
        allowed and will be paid pro rata only after all allowed administrative, priority and timely filed
        general (unsecured) claims have been paid in full. The tardily filed claim dividend is anticipated
        to be 0.0 percent, plus interest (if applicable).

              Tardily filed general (unsecured) claims are as follows:
Claim          Claimant                                        Allowed Amount Interim Payments           Proposed
No                                                                    of Claim          to Date          Payment
                                                       None
                             Total to be paid for tardy general unsecured claims:           $                0.00
                             Remaining balance:                                             $                0.00




  UST Form 101-7-TFR (05/1/2011)
        Case 12-26775-KCF           Doc 66    Filed 09/24/19 Entered 09/24/19 14:14:09                 Desc Main
                                             Document     Page 15 of 15




             Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims
        ordered subordinated by the Court totaling $ 0.00 have been allowed and will be paid
        pro rata only after all allowed administrative, priority and general (unsecured) claims have been paid
        in full. The dividend for subordinated unsecured claims is anticipated to be 0.0 percent,
        plus interest (if applicable).
              Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims
        ordered subordinated by the Court are as follows:
Claim          Claimant                                       Allowed Amount Interim Payments          Proposed
No                                                                   of Claim          to Date         Payment
                                                       None
                                                Total to be paid for subordinated claims: $                0.00
                                                Remaining balance:                        $                0.00




  UST Form 101-7-TFR (05/1/2011)
